UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1420



GREGORY T. CHRISTIAN,

                                              Plaintiff - Appellant,

          versus


CITY OF GREENVILLE, SOUTH CAROLINA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Terry L. Wooten, District Judge.
(CA-01-605-6-25AK)


Submitted:   June 12, 2003                 Decided:   June 17, 2003


Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory T. Christian, Appellant Pro Se. Christine Merritt Gantt,
HAYNSWORTH SINKLER BOYD, P.A., Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gregory   T.   Christian   appeals   the    district   court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.        We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.            See Christian v. City of

Greenville, No. CA-01-605-6-25AK (D.S.C. Mar. 13, 2003).                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                 AFFIRMED




                                   2